     Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

          -against-                      18 Cr. 567 (VSB)

CHRISTOPHER COLLINS,
CAMERON COLLINS, and
STEPHEN ZARSKY,
                       Defendants.



  REPLY MEMORANDUM OF LAW IN SUPPORT OF CHRISTOPHER COLLINS’
       MOTION TO COMPEL LIMITED PRODUCTION OF MATERIALS
   BEARING ON THE SPEECH OR DEBATE CLAUSE OF THE CONSTITUTION




                                      BAKER HOSTETLER LLP
                                      45 Rockefeller Plaza, 14th Floor
                                      New York, New York 10111

                                      Attorneys for Christopher Collins
          Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 2 of 19



                                               TABLE OF CONTENTS

                                                                                                                                 Page

I.      INTRODUCTION ...............................................................................................................1 

II.     ARGUMENT .......................................................................................................................2 

        A.        The Government Incorrectly Suggests That This Disclosure
                  Motion Should be Treated as a Motion on the Substantive Merits..........................2 

        B.        The Government Conflates Congressman Collins’ Exercise of His
                  Rights with a Request for Special Treatment ..........................................................6 

        C.        The Government’s Reliance on Decisions of the Third and Ninth
                  Circuits is Unavailing ..............................................................................................8 

        D.        Stated Succinctly, the Government Has Overstepped ...........................................10 

III.    CONCLUSION ..................................................................................................................14 




                                                                -i-
             Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 3 of 19



                                                 TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

Cases

Brown & Williamson Tobacco Corp. v. Williams,
   62 F.3d 408 (D.C. Cir. 1995) .....................................................................................................8

Eastland v. United States Servicemen’s Fund,
   421 U.S. 491 (1975) ...................................................................................................................2

In re Fattah,
    802 F.3d 516 (3d Cir. 2015)...................................................................................................8, 9

Fields v. Office of Johnson,
    459 F.3d 1 ..................................................................................................................................7

In re Grand Jury Subpoena,
    571 F.3d 1200 (D.C. Cir. 2009) .................................................................................................3

Gravel v. United States,
   408 U.S. 606 (1972) .........................................................................................................1, 7, 12

Howard v. Office of Chief Admin. Officer of U.S. House of Reps.,
  720 F.3d 939 (D.C. Cir. 2013) ...................................................................................................8

Jewish War Veterans of the United States of America, Inc. v. Gates,
   506 F. Supp. 2d 30 (D.D.C. 2007) .............................................................................................6

Rangel v. Boehner,
   20 F. Supp. 3d 148 (D.D.C. 2013) aff’d, 785 F.3d 19 (D.C. Cir. 2015) ....................................4

Ray v. Proxmire,
   581 F.2d 998 (D.C. Cir. 1978) ...............................................................................................3, 4

Securities and Exchange Comm’n v. Committee on Ways and Means of the U.S.
   House of Reps.,
   161 F. Supp. 3d 199 (S.D.N.Y. 2015)............................................................................9, 10, 14

United States v. Brewster,
   408 U.S. 501 (1972) .........................................................................................................6, 7, 10

United States v. Dowdy,
   479 F.2d 213 (4th Cir. 1973) .....................................................................................................4

United States v. Helstoski,
   635 F.2d 200 (3d Cir. 1980).......................................................................................................4



                                                                     - ii -
             Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 4 of 19



United States v. Jefferson,
   534 F. Supp. 2d 645 (E.D. Va. 2008) ........................................................................................6

United States v. Johnson,
   383 U.S. 169 (1966) ...................................................................................................................7

United States v. Myers,
   635 F.2d 932 (2d Cir. 1980).......................................................................................................7

United States v. Rayburn House Office Building,
   497 F.3d 654 (D.C. Cir. 2007), cert. denied, 552 U.S. 1295 (2008) ...........................2, 8, 9, 13

United States v. Renzi,
   651 F.3d 1012 (9th Cir. 2011) ...................................................................................................8

United States v. Rose
   28 F.3d 181 (D.C. Cir. 1994) .....................................................................................................3

United States v. Rostenkowski,
   59 F.3d 1291 (D.C. Cir. 1995) ...............................................................................................4, 5

United States v. Swindall,
   971 F.2d 1531 (11th Cir. 1992) .................................................................................................4

Other Authorities

The Federalist No. 48 (James Madison, 1788) ................................................................................1

U.S. Const. art. I, § 5, cl. 2 ...............................................................................................................4

U.S. Const. art. I, § 6, cl. 1 ...............................................................................................................9




                                                                   - iii -
         Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 5 of 19



I.     INTRODUCTION

       The government purports to agree with the broad principles embedded in the Speech or

Debate Clause, including that it functions as a shield against “intimidation or threats from the

Executive Branch,” Gravel v. United States, 408 U.S. 606, 616 (1972), and that it is a core

constitutional protection reinforcing the separation of powers. However, while the government

pays lip service to these important goals, its opposition (“Opp.”) to Congressman Collins’

motion for limited production of materials (the “Motion” or “Mot.”) belies a different approach.

The arguments that the government presses, in response to a motion requesting transparency,

demonstrate anything but fidelity to the Framers’ vision of the Speech or Debate Clause as

“practical security” for the Legislature. The Federalist No. 48 (James Madison). Instead, the

government asks the Court to jump to a decision on the merits, thereby short-circuiting the

disclosure that stands as a prerequisite to such a determination. In taking this tack, the

government adopts three core rhetorical positions: first, it suggests that the mere exercise of the

right should be treated as a request for special treatment; second, it implores the Court to adopt

the reasoning of out-of-Circuit cases previously rejected in this District; third, it provides no

answer for, and indeed ignores, already-identified violations and concerns.

       But context remains important. The Motion presently before the Court seeks only a

limited disclosure of discrete information — materials collected by the government from two

Congressional staffers; statements or testimony of staff; and any testimony before, or materials

shown to, the grand jury related to the Office of Congressional Ethics (“OCE”) or Committee on

Ethics investigations — to flesh out the issues highlighted therein. Mot. at 24. This discovery is

necessary to allow for a streamlined, efficient resolution of these weighty constitutional issues on

the merits, with a full record. Congressman Collins is before the Court merely to ask that it order

appropriate scrutiny where the government’s actions so directly intersect with a constitutional
                                                  1
         Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 6 of 19



guarantee that is “absolute” and “admits [] no balancing.” Eastland v. United States

Servicemen’s Fund, 421 U.S. 491, 502 (1975); United States v. Rayburn House Office Building,

497 F.3d 654, 662 (D.C. Cir. 2007), cert. denied, 552 U.S. 1295 (2008). Congressman Collins’

motion for limited disclosure should be granted.

II.    ARGUMENT

       A.       The Government Incorrectly Suggests That This Disclosure Motion Should be
                Treated as a Motion on the Substantive Merits

       Rather than simply produce the limited information sought in the Motion, the government

desperately opposes relief that, at bottom, requests transparency. In doing so, it confuses the

procedural status of this Motion and seeks to jump straight to the merits. The government’s

motive is clear: to preclude inquiry into the full scope of the Speech or Debate violations, at least

until well after the deadline to bring substantive motions for dismissal or the suppression of

evidence. The government thus seeks to keep secret the full extent of its actions in investigating

this case while injecting uncertainty and inefficiency into the proceedings. If, as the government

suggests, it applied sufficient safeguards to protect against any possible intrusion into the

constitutional privilege, then the discovery sought by Congressman Collins should be

unremarkable.

       As explained in the Motion, fulsome disclosure is necessary well in advance of trial and

prior to the filing of substantive motions to enable Congressman Collins to fully protect his

Legislative rights and to allow the Court to consider the entire context when fashioning an

appropriate remedy. Mot. at 1-2. This is inherently a two-step process, as the Court seemed to

observe in setting a bifurcated motion schedule. Mot. at 24-27; Tr. 24:12-17, Dec. 18, 2018 (“So

you can actually see the statements and the parties can give their relative position about if there

are any statements whether or not they fit within the rubric of speech or debate and the like. That,


                                                   2
          Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 7 of 19



I think, makes sense, so we can deal with the discovery issue first.”). Despite this, the

government argues that even if it may have overstepped, the Indictment cannot be dismissed on

that basis in whole or in part. Opp. at 39-41. In effect, the government argues that it can shield

from disclosure materials relevant to a potential constitutional violation because it believes that it

can act with impunity.

         The government also relies on a series of cases that focus on the question of the remedy

for violations, Opp. at 39-40, whether that be redaction of the Indictment, suppression of

evidence, preclusion of evidence at trial, and so forth. However, addressing a remedy is

premature where the scope of the infringement is singularly known to the government. See Mot.

at 1-2. Here, disclosure is of paramount importance because the government seeks to obscure the

degree of its encroachment on the Legislative constitutional privilege.

         For instance, the government completely misconstrues the import of the OCE

investigation. The government relies on a distinction drawn in United States v. Rose between

Congressional investigations of private conduct versus official acts. 28 F.3d 181 (D.C. Cir.

1994). However, Rose is not binding precedent in this district and its reasoning has been

criticized as flawed. See In re Grand Jury Subpoena, 571 F.3d 1200, 1204 (D.C. Cir. 2009)

(Kavanaugh, J., concurring) (“[T]he Ray/Rose test does not accord with the text of the Speech or

Debate Clause and the Supreme Court’s precedents. A Member’s statement to a congressional

ethics committee is speech in an official congressional proceeding and thus falls within the

protection of the Clause.”). More significantly, the government distorts the facts of this case in

an attempt to align them to Rose, rather than Ray v. Proxmire, 581 F.2d 998, 1000 (D.C. Cir.

1978).




                                                  3
           Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 8 of 19



         The government incorrectly asserts that “the OCE inquiry concerned matters entirely

unrelated to the Congressman’s legislative function.” Opp. at 41. To the contrary, the OCE

investigation concerned allegations that Congressman Collins received favorable treatment based

on his status as a Member and that he took official actions to assist a private enterprise.1 These

two issues were fundamentally directed at an inquiry as to whether the Congressman had

violated House rules or standards of conduct. As detailed in the Motion, this is a question

squarely implicating the Discipline Clause of the Constitution, U.S. Const. art. I, § 5, cl. 2, and

thus plainly within the legislative sphere. Rangel v. Boehner, 20 F. Supp. 3d 148, 177 (D.D.C.

2013) aff’d, 785 F.3d 19 (D.C. Cir. 2015). This OCE inquiry falls neatly under the rubric of

Ray.2

         In any event, even the authority cited by the government supports Congressman Collins’

request. See United States v. Rostenkowski, 59 F.3d 1291, 1298 (D.C. Cir. 1995) (“[T]he circuits

that have focused their attention more precisely upon the use of Speech or Debate material

before a grand jury are unanimous in their condemnation of the practice.”) (citing United States

v. Swindall, 971 F.2d 1531, 1543 (11th Cir. 1992); United States v. Helstoski, 635 F.2d 200, 204-

06 (3d Cir. 1980); United States v. Dowdy, 479 F.2d 213, 223 (4th Cir. 1973)). Indeed, as the

Rostenkowski court observed, “[b]oth the purpose of the Speech or Debate Clause and all of the

most relevant decisions of the other circuits point forcefully to the conclusion that the Clause



1
  As noted in the Motion, these allegations are erroneous. Mot. at 20. Moreover, the OCE determined that there is no
substantial reason to believe any special treatment occurred and recommended that the Committee on Ethics dismiss
this allegation.

2
  At two points, the government misconstrues Congressman Collins’ position. Opp. at 31 (“[A]s Congressman
Collins appears not to dispute, the allegations in this case have nothing whatsoever to do with the Congressman’s
legislative acts.”); at 38 (“Congressman Collins does not appear to argue that the Indictment’s reference to the OCE
interview on its face implicates the Speech or Debate Clause, nor could he.”). Congressman Collins reiterates that
violations have already been established, but the full breadth thereof is uniquely known to the government.


                                                         4
          Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 9 of 19



protects not only against the reference to Speech or Debate material on the face of the indictment

but also against its use before the grand jury, at least under some circumstances.” Id

        Finally, as further support for its refusal to disclose such information, the government

broadly asserts that principles of grand jury secrecy pose a bar to Congressman Collins’

requested relief. This argument is unavailing. First, only a part of the requested relief even

pertains to grand jury testimony, as Congressman Collins has also requested disclosure of

documents and interview materials. Second, the government posits that “unless the face of the

indictment suggests that conduct protected by the Speech or Debate Clause is essential proof of

the charge, neither dismissal nor inspection of the grand jury minutes is warranted.” Opp. at 40.

However, Congressman Collins has asserted just that. See Mot. at 21 (“It would appear that the

conscious decision to inject protected materials into the prosecution is for the purpose of

straining to allege motive and the purpose of the conspiracy. . . .”); (“[T]he prosecution has

improperly made privileged materials a pillar of its theory of the case.”).3 Therefore, these issues

will shortly be before the Court in a substantive motion, and the Court should have the benefit of

a full record. Last, the government will ultimately have to disclose this information to prove the

allegations in the Indictment related to the OCE investigation. Disclosure at this time will not

offend traditional notions of grand jury secrecy. Compare Opp. at 38 (“There is a tradition in the

United States, a tradition that is older than our Nation itself that proceedings before a grand jury

shall generally remain secret.”) (citations and quotation marks omitted), with Rostenkowski, 59

F.3d at 1299 (“Nor does our decision significantly threaten the historical independence of the



3
 The government acknowledges that “the grand jury was made aware of the fact” of the OCE investigation. Opp. at
38, n.11. This cryptic assertion only raises more questions. How was the grand jury made aware? Through what
documents or witnesses? How prominently was the fact discussed and in what manner? What evidence will the
government introduce and is it tainted by a violation of the Speech or Debate Clause?


                                                       5
         Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 10 of 19



grand jury.”) (citation and quotation marks omitted). By the same token, while the government

proposes in camera review, Opp. at 36 n.10 and at 41-42, there is no reason to burden the Court

in this manner, particularly in light of the limited nature of the requested relief. See, e.g., Jewish

War Veterans of the United States of America, Inc. v. Gates, 506 F. Supp. 2d 30, 62 (D.D.C.

2007) (“[J]udicial resolution of claims of legislative privilege is a last resort, not a first step. This

order of operation best serves the principal purposes underlying the Speech or Debate Clause . . .

[c]utting in the same direction are the practical problems posed by judicial review.”) (citation

omitted); United States v. Jefferson, 534 F. Supp. 2d 645, 649 (E.D. Va. 2008) (describing how

the government allowed defense counsel to review the grand jury testimony transcripts of seven

former and current members of congressional staff). None of the concerns identified by the

government justifies withholding the discrete categories of information necessary for

Congressman Collins to fully protect his constitutional privilege.

        B.      The Government Conflates Congressman Collins’ Exercise of His Rights with a
                Request for Special Treatment

        As noted above, and detailed in his opening brief, Congressman Collins has already

identified constitutional violations by the government. Mot. at 17-21. It is on the basis of these

grave concerns that the Motion seeks additional, necessary information. Yet, the government

somehow attributes an improper motive to this request, namely the use of a constitutional

guarantee “for personal, private benefit.” Opp. at 28. That position misconstrues the relief

requested and the law on which it is based.

        As an initial matter, there is complete agreement that the Speech or Debate Clause does

not function to make Members of Congress “super-citizens, immune from criminal

responsibility.” United States v. Brewster, 408 U.S. 501, 516 (1972). Nevertheless, this

constitutional protection is “a very large, albeit essential, grant of privilege,” id., that must be


                                                    6
        Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 11 of 19



read “broadly to effectuate its purpose.” Id.; see also United States v. Johnson, 383 U.S. 169, 180

(1966). While the privilege extends to Members, as individuals, the privilege is institutional,

mandated by the Constitution for the benefit of Congress as an independent, co-equal branch of

government. United States v. Myers, 635 F.2d 932, 935-36 (2d Cir. 1980). Viewed appropriately

through this lens, Congressman Collins’ Motion is straightforward and uncontroversial. It insists

that the government respect the legislative autonomy found at the core of the Clause, Gravel, 408

U.S. at 617; Brewster, 408 U.S. at 524; Fields v. Office of Johnson, 459 F.3d 1, 8 (D.C. Cir.

2006) (en banc), and be held accountable when it oversteps. From this, the government

manufactures the straw man premise that Congressman Collins wants special treatment.

       In fact, it is the government that has afforded “special” treatment to Congressman Collins

in this case. Although the government emphasizes in its Opposition that the conduct at issue in

this case is “personal criminal conduct,” see, e.g., Opp. at 31, it has repeatedly drawn attention to

Congressman Collins’ status as a Member to suit its own purposes. For example, the Indictment

alleges (although of no relevance) that “at all times relevant to this Indictment, CHRISTOPHER

COLLINS, the defendant, was a Congressman representing the 27th District of New York.” ECF

No. 2, ¶ 3. Likewise, in the government’s press conference announcing the charges, U.S.

Attorney Berman touted in the opening words of his speech: “Today, we announce criminal

charges against Christopher Collins, a United States Congressman.” See Department of Justice,

U.S. Attorney’s Office Southern District of New York, “Congressman Christopher Collins

Charged with Insider Trading & Lying to Federal Law Enforcement” available at

https://www.justice.gov/usao sdny/video/congressman-christopher-collins-charged-insider-

trading-lying-federal-law (last visited Mar. 14, 2019). Similarly, in the first status conference

before this Court, the government protested that “[t]he congressman has been on television



                                                  7
         Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 12 of 19



declaring his innocence, Judge,” as if asserting one’s innocence was not an entirely proper

exercise of additional rights guaranteed by the Constitution. Tr. 14:22-23 (Oct. 11, 2018). The

government cannot complain about Congressman Collins asserting his constitutionally protected

privilege under the Speech or Debate Clause, while at the same time using his position as a

Congressman as a sword against him.

        C.       The Government’s Reliance on Decisions of the Third and Ninth Circuits is
                 Unavailing

    As detailed in Congressman Collins’ Motion, the protections of the Speech or Debate Clause

are threefold:

       an immunity from legal challenge to actions within the legislative sphere;

       a non-evidentiary use privilege that bars prosecutors and parties from advancing claims
        against a member by revealing information as to a legislative act; and

       a testimonial/discovery privilege against being compelled to testify about legislative
        matters, including through production of documents.

Mot. at 8-11; see also Howard v. Office of Chief Admin. Officer of U.S. House of

Representatives, 720 F.3d 939, 946 (D.C. Cir. 2013) (“[T]he Speech or Debate clause affords

three distinct protections . . . [including] (c) a testimonial and non-disclosure privilege . . . .”).

Yet, the government seizes upon two decisions from the Third and Ninth Circuits, In re Fattah,

802 F.3d 516, 528 (3d Cir. 2015) and United States v. Renzi, 651 F.3d 1012, 1035-36 (9th Cir.

2011), in support of its request that the Court significantly cabin the protections of the privilege

and condone its seizure of protected legislative materials. Its reliance on those decisions is

misplaced.

        As an initial matter, the In re Fattah and Renzi decisions stand in marked contrast to a

series of decisions out of the D.C. Circuit, including Brown & Williamson Tobacco Corp. v.

Williams, 62 F.3d 408, 420-21 (D.C. Cir. 1995) and Rayburn, 497 F.3d 654. As this issue has

                                                    8
         Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 13 of 19



been addressed by neither the Second Circuit nor the Supreme Court, the decisions of the D.C.,

Third, and Ninth Circuits are persuasive authority. On balance, the D.C. Circuit’s approach is far

more persuasive. Indeed, the only court within this District to address the Circuit split

definitively held that “the D.C. Circuit has the better of the argument.” Securities and Exchange

Comm’n v. Committee on Ways and Means of the U.S. House of Reps., 161 F. Supp. 3d 199, 242

(S.D.N.Y. 2015). In reaching this conclusion, Judge Gardephe thoroughly weighed the reasoning

and persuasive import of each decision and adopted the D.C. Circuit’s approach.

       First, the plain language of the Clause supports this view. It provides that Members “shall

not be questioned in any other Place” about legislative activities. U.S. Const. art. I, § 6, cl. 1. As

the Court reasoned in Ways and Means, a “question” is a request for information, and a subpoena

similarly constitutes an effort to compel disclosure of information. 161 F. Supp. 3d at 242.

Drawing an artificial distinction as to how information is sought elevates form over substance. In

this case, the compelled disclosure of information, i.e., questioning, was accomplished through

both grand jury subpoenas and search warrants.

       Second, the premise of Renzi and In re Fattah is antithetical to the Supreme Court’s

mandate that the Speech or Debate Clause speaks in absolute terms. For instance:

       Renzi posits a sliding scale . . . The language ‘shall not be questioned’ does not
       suggest a sliding scale of protection . . . To the contrary, the preemptory words
       ‘shall not’ suggest that the Clause does not brook compromise, and that the Clause
       does not offer less protection where the Executive Branch is investigating, or
       purports to be investigating, a legislator’s allegedly illegal activity.

Id. at 243; see also Rayburn, 497 F.3d at 662 (the protection is “absolute, and thus admits no

balancing”).

       Finally, Renzi and In re Fattah are incongruous with the Founders’ intent for two reasons.

First, they begin with the assumption that the “Executive Branch will always proceed in good



                                                   9
          Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 14 of 19



faith . . . the Framers did not proceed on that assumption” but instead “wisely assumed that each

branch would seek to encroach on the authority and powers granted to the others. . . .” Ways and

Means, 161 F. Supp. 3d at 243. Second, both cases improperly rely on concerns that non-

disclosure will make prosecutions of Members more difficult or impossible. Even if true, “this

effect was not lost on the Framers.” Id. at 245 (citing Brewster, 408 U.S. at 516 (“In its

narrowest scope, the Clause is a very large, albeit essential, grant of privilege. It has enabled

reckless men to slander and even destroy others with impunity, but that was the conscious choice

of the Framers.”)). Neither concern justifies restricting the protection. The privilege is far too

important to abide the narrow and restrictive view promoted by the government.

        D.       Stated Succinctly, the Government Has Overstepped

        In his Motion, Congressman Collins detailed the various means by which the government

furthered its investigation with protected materials. Mot. at 11-17. These included: (i) warrant

applications that sought materials from Congressional staff and relied on protected legislative

communications in support of probable cause; (ii) securing interviews with, or grand jury

testimony of, staff; (iii) employing wholly inadequate precautions when reviewing potentially

protected materials; and (iv) completely bypassing the Office of the General Counsel of the

House of Representatives (notwithstanding DOJ Policy to the contrary). Rather than responding

to many of these issues directly, the government instead contemptuously dismisses Congressman

Collins’ very real concerns.4

        In order to justify this approach, the government either misconstrues the concerns raised

or ignores them entirely. First, the government repeatedly emphasizes that the materials it sought



4
  See, e.g., Opp. at 28 (suggesting that the argument is “novel,” notwithstanding significant support); at 31
(describing the Congressman’s concerns as “sensational claims”); at 32 (suggesting the concerns are “breathlessly”
asserted); at 33 (describing the concerns as “imagined”).

                                                        10
           Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 15 of 19



from staffers were from “personal” devices and accounts. Yet, as the government cannot dispute,

personal devices and accounts are often (and in this case were) used for communications related

to legislative activities. To suggest that the manner in which materials are stored is dispositive as

to their character is a red herring and contradicts the position of the Counsel for the House of

Representatives that communications between a legislator and staff are subject to the Speech or

Debate privilege even when occurring on personal devices or through personal accounts. See,

e.g., Letter from Thomas G. Hungar, Esq., General Counsel, U.S. House of Representatives

Office of General Counsel, to Patrick D. Hansen, Esq., Acting United States Attorney, Central

District of Illinois (Apr. 26, 2017) (filed in United States v. Schock, No. 3:16-cr-30061 (C.D.

Ill.), (ECF No. 84)) (attached hereto as Exhibit A). Indeed, the government was aware when it

sought warrants for these devices that the Congressman and his staff used them to communicate

with each other. Mot. at 11-12 (detailing that Office communications were used as the basis for

“probable cause” in obtaining warrants). Even so, the government has already acknowledged that

the best and proper way to protect the privilege, even if the device is personal, is to allow review

in the first instance by the legislator. Yet it has only done so in one instance in this case. Mot. at

4 n.1.5

          Next, the government emphasizes that at interviews of “current or former staff members”

each individual was “represented by counsel.” Opp. at 32. To state the obvious, counsel was not


5
 As noted in the Motion, one staff member has provided consent for the government to produce the contents of
accounts, Mot. at 24 n.9, which were seized by warrant. The government provided those materials on February 26,
2019. While review of those materials is ongoing, numerous additional instances of communications implicating the
Speech or Debate privilege have already been identified. For example, although not an exhaustive list:
     Messages from Congressman Collins to staff, describing his discussions with fellow Members about tax
         reform legislation;
     Messages from Congressman Collins to staff, prompted by an inquiry from another Member, about health
         legislation;
     References to office staff working on legislation with the House Energy and Commerce Committee, of
         which Congressman Collins was a member; and
     Correspondence regarding the subject matter and details of discussions at Conference meetings.

                                                       11
        Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 16 of 19



present in any grand jury testimony. In any event, the Speech or Debate privilege belongs to the

Congressman and it is his to invoke or, alternately, waive. Gravel, 408 U.S. at 621-22 (the

“privilege applicable to the aide is viewed, as it must be, as the privilege of the Senator”).

Counsel for other individuals, who represent the interests of their clients, cannot serve as an

adequate safeguard for Congressman Collins’ privilege. The privilege does not belong to the

witness, and counsel is not in a position to make any determinations of privilege. Although the

government claims that witnesses were warned not to disclose privileged materials, this so-called

precaution of putting the burden on witnesses unfamiliar with the contours of the privilege and

without a vested interest in protecting the privilege, much less the legal ability to assert or waive

it, is hardly adequate. Moreover, this “precaution” has already been shown to be ineffective as

the government produced in discovery materials obtained from a former member of

Congressman Collins’ staff that counsel for the Congressman identified to the government as

potentially protected by his and his Office’s attorney-client privilege. The government thereafter

agreed to destroy copies of certain documents. Mot. at 5 n.2. It is evident that the Congressman

should have sole power to police his privilege as the Constitution and case law mandate.

       The government also makes no attempt to respond to the fact that it completely bypassed

and excluded House Counsel, notwithstanding DOJ policy. Indeed, it cannot justify this decision.

As the House of Representatives Office of the General Counsel has explained, this is baffling

and inexcusable:

       [S]pecial constitutional concerns arise in the legislative arena, where the separation
       of powers precludes non-consensual review of legislative communications by
       Executive Brach officials in the absence of appropriate constitutional safeguards,
       including an opportunity to ensure that materials protected by the Speech or Debate
       Clause may be redacted before such review occurs. See [Rayburn]. As the D.C.
       Circuit has recognized, there is “no reason why the Congressman’s privilege under
       the Speech or Debate Clause cannot be asserted at the outset of a search in a manner
       that also protects the interests of the Executive in law enforcement.” Id. at 662.

                                                 12
         Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 17 of 19



       Unfortunately, however, it appears that the procedures followed by your office in
       this regard did not ensure compliance with those constitutional safeguards. See id.

                                        *        *     *
       [M]y office routinely coordinates efforts by House Members and offices to respond
       to other lawful requests for information from law-enforcement agencies, and we
       have an excellent record of cooperative interactions with law enforcement in this
       regard.

       By the same token, however, I trust that your office and the Department of Justice
       have no interest in obtaining information by improper and potentially criminal and
       unconstitutional means, as appears to have occurred in this instance. I would
       appreciate your confirmation that my assumption is correct, and accordingly that
       steps will be taken to ensure that events like those described above will not occur
       in the future.

Exhibit A at 2-3.

       Here, Congressman Collins shares the precise concern identified by House Counsel: “the

need for law-enforcement agents to follow proper procedures that respect the protections of the

Clause when conducting investigations with the potential for disclosure of privileged legislative

communications.” Id. at 2 n.2. In his Motion, Congressman Collins expressed concern with the

government’s decision to bypass protocol, Mot. at 14-15, and it is telling that the government has

offered no reply whatsoever. Through this silence, the government has conceded that it departed

significantly from accepted practice but, in the same breath, derides Congressman Collins’

arguments as mere shadow boxing.

       Finally, the government still misconstrues the purpose and effect of the Clause. First, the

government asserts that it “does not intend to offer at trial any privileged material. The

prosecutors assigned to this case have not seen that data, and . . . it will not be further disclosed.”

Opp. at 36. Setting aside the fact that this suggests that privileged material was, in fact, obtained,

it fails to recognize that the government’s continued possession of the material is a continuous

and ongoing violation. See, e.g., Rayburn, 497 F.3d at 666. Second, the government asserts that it



                                                  13
        Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 18 of 19



“does not believe that [the interviews] contain any protected material.” Opp. at 36. The

government’s “belie[f]” one way or the other is irrelevant. It is not for the Executive Branch to

dictate the contours of the privilege, determine what is, or is not, privileged, or otherwise

substitute its judgment for that of the Member who holds the privilege. See, e.g., Ways and

Means, 161 F. Supp. 3d at 243 (“Indeed, the Framers widely assumed that each branch would

seek to encroach on the authority and powers granted to the others, and intentionally adopted a

separation of powers model — of which the Speech or Debate Clause is a critical component —

to counteract such efforts.”).

III.   CONCLUSION

       Throughout its Opposition, the government advocates for an exceedingly narrow and

toothless Legislative privilege. However, the judgment of the Executive cannot be substituted for

that of the Legislature when it comes to the Speech or Debate privilege guaranteed by the

Constitution. The government should be required to turn over the limited information sought by

Congressman Collins relating to his Legislative staff and the OCE investigation.

                                                      Respectfully submitted,

New York, New York
March 22, 2019

                                                      BAKER HOSTETLER LLP
                                                      By: /s/ Jonathan B. New
                                                      Jonathan B. New
                                                      45 Rockefeller Plaza, 14th Floor
                                                      New York, NY 10111
                                                      T: 212.589.4200
                                                      F: 212.589.4201
                                                      jnew@bakerlaw.com

                                                      Jonathan R. Barr
                                                      Kendall E. Wangsgard
                                                      Washington Square, Suite 1100
                                                      1050 Connecticut Avenue, N.W.
                                                      Washington, DC 20036
                                                 14
Case 1:18-cr-00567-VSB Document 72 Filed 03/22/19 Page 19 of 19



                                   T: 202.861.1500
                                   F: 202.861.1783
                                   jbarr@bakerlaw.com
                                   kwangsgard@bakerlaw.com




                              15
Case 1:18-cr-00567-VSB Document 72-1 Filed 03/22/19 Page 1 of 5




             EXHIBIT A
            Case 1:18-cr-00567-VSB Document 72-1 Filed 03/22/19 Page 2 of 5
             3:16-cr-30061-MFK-TSH # 84 Page 1 of 4
THOMAS G. HUNGAR                                                                           TODD B. TATELladr°     ILED
      GENERAL COUNSEL                                   Thursday, 27 Ar,f~<r1.QO*~Rt@<1<!®009 PM
                                U.S. HOUSE OF REPRESENTATIVESClerk, U.S-!.LOistrimt®reurt, ILCD
                                                                                         ASSISTANT GENERAL COUNSEL
                                  OFFICE OF GENERAL COUNSEL                                 KIMBERLY I-JAMM
                                        219 CANNON HOUSE OFFICE BUILDING                 ASSISTANT GENERAL COUNSEL
                                             WASHINGTON, DC 20515-6532
                                                   (202) 225-9700                          KRISTIN A. SHAPIRO
                                                FAX: (202) 226-1360                      ASSIST ANT GENERAL COUNSEL

                                                                                            SARAH E. CLOUSE
                                                                                                 ATTORJ,,'EY



                                                 April 26, 2017


VIA FEDERAL EXPRESS
                                                                                     APR 2 7 2017
United States District Court for the
   Central District of Illinois                                                CLE!~i( ct:: TH[, COUffi
                                                                                                 ,;,::~mn
                                                                                i.!.? . ))IS"(F;!GT
Clerk's Office                                                              CENTRAL l)!(,)"fi-t!CT or: ILUNOIS
                                                                                   URBAN/.\. !LUNO!S
201 South Vine Street
Urbana, IL 61802

Re: United States v. Schock, Case No. 3:16-cr-30061 CSB-TSH (C.D. Ill.)

Dear Clerk of Comt:

        Please see the attached c01Tesponde.nce from my office to the Department of Justice with
regard to the above-referenced matter.· I would appreciate it if this could be placed on the
docket. Thank you for your assistance.


                                                 Sincere~~.)~-


                                                 The as G. Hungar
                                                 General Counsel


cc:         Hon. Colin S. Bruce, U.S. District Judge, Central District of Illinois
                  (via Federal Express)
            Timothy Bass, Assistant United States Attorney (via Federal Express)
            George J. Terwilliger, III (via Federal Express)
        Case 1:18-cr-00567-VSB Document 72-1 Filed 03/22/19 Page 3 of 5
          3:16-cr-30061-MFK-TSH # 84              Page 2 of 4

TI:l'OMA'S G, HUN.GAR                                                                          TQI;)D Et :J;AT~LMAN
    · GENER.Af, COUNSEL                                                                      ASSOCIATE GENEJ!,ALCOtlNSEL

                               U.S..HOUSB OF REPRESENTATIVES                                    'ELENIM ROUMEL
                                                                                             ·ASSlSTANTGENERAL (';OUNSEL
                                OFFICE OF GENERAL CODNSEt                                       KIMBERLY HAMM
                                        2J9 CANNON HOUSB OFFICE BUILDING                     .ASS!S'.,rANT GENE~ALCP!1NSEL
                                             WASHINGTON, DC205!~-6532
                                                   (202:J :m.910.0                             .KRfST!NA. SHAPIRO
                                                 FAX;,(.102)-426-13'6\l                      .ASSIS,.i.NHJENERAf. COUNSEL

                                                                                                SARAH E. CLOUSE
                                                                                                      i'-TTORNEY



                                                   April 26., 2011


Via Email a11d U.S. Mail

Patrick D. Hansen, Acting United States Attorney
Office ofthe United State~ Attorney, Centraj Districtc;,flliinois
318 S. Sixth:Stteet ·
Springfield, IL 62701

Re: UnitedStates v. ScluJck~ Case No. 3:16-ct-3'0061 CSB-TSH (C.D. UL)

De·ar Mt. Hm1sen:

           I ·.!11m v,rlting to express my s~rious concern abo1,1t improper investigiittiVe tactics that were
 apparently employed by federal agents worlci~1g uudet the direction of yo,:ur office in the above-
.referenced case~ tactics that your office has erroneously characterized as Iawf\,1.l in recently filed
 pleadings. Iii particular; it appears that irt·May2015~ your office;s agent(s) ditected an adminis-
 trative employee of the Peoria district ofiice of the Illinois 18th congressional district, who was
 assisting your investigation as a .confidential informant, to obtain office l'ecords froni the con-
 gressional office,and deliver them to the ag~nt(s). Atthat time, by virtue.of the tesrgnation of
 former Rep. Aaron Schock, the congressional office was under the ,supervision and control of the
 Clerk of the U.S. House ,o f Representatives~ an elected officer ofthe House. No authorization to
 remove the records was sought :or obtained' from,the Clerk at that time. Nonetheless; the admin~
 istrathr.e employe.e apparently complied with the agent(s).1 request by, inter alia; accessing the
 offic.ial House erna:il system, d9wnloadilig thous.;1:nds. of emails,,and delivering those·and. other
.docurne:r;rts to the agent(s) without aµfltorization. 1

                                                                          to
       The longstanding position of the House, adopted pursuant the House's ru1emaking
power under express corn1titutiorutl authority (U.S. Ccmst. art. I, §' 5, cl. 2),js that the official rec-
ords of the office of a Member of Congress constitute the property ofthe Member. See, e.g.~ H.

1 Feder:al '1-gents appar~ntly also d:ir~cted the.employe~ to sear.ch for other documents, and at vari-
ous ti'.mes the employee removed additional documents froth the congressional office and deliv-
ered th<~m to the agents~ also with.out authorizathn1 from or notice to the Clerk. · With respect to at
least some of those documents, ,your office''s pleadings in t11is case indicate that in those in-
stances the employee \\ras acting o.n his own initiative. In any event, howe¥er, your office failed
to provide notice regarding atiy of these events to the,Clerk ~f t).ie I{ouse or to my otlfoe until
more.than 18 months after the fact.
     Case 1:18-cr-00567-VSB Document 72-1 Filed 03/22/19 Page 4 of 5
      3:16-cr-30061-MFK-TSH # 84                Page 3 of 4

Patrick D. Hansen
April 26~ 2017
Page 2

Con, Res. 307 (110th Cong.) (2008) C~IBJy -custom [Meml:>et personal office congressional rec-
ords] .~~ considered the personal property of the Me:tnher wbo receives .and creates them, at1d it
is therefore the MeJnbe.rwho .fa responsible to <led.de, oii their ultimate disposition .... "};: Hi
Rep. No. 1.00-1054, at 14 (1988} ("Members' papers have b.een regarded as their personal prop-
erty ... .'']; FL Rep. No. 99-994,, atS (1986J (same). Absent authorization frorntheemploying
Member, employees of a Member's office have no· 11;!.wful authority to remove official recor<ls
from tliat office or tQ di'$qlose them to third parti.es, iiwludirtg faw enforcement,. When a Member
leaves office and until.his or her successor is elected, the Clerk of the House ~"shall supervise. the
staff and manage the office ... until a successods dected.;' Rule IL2(i)(l ), Rules offue U. EL
House ofRepresentativeit {I 14th.Cong.).

         Accordingly, a request by foderal law,-,eriforcement agents for an employee ofa congres,-
s.fonal office to provide office records without authorization .ftom th~ Member: .(andio:r the Clerk,
when appropriate). amounts to a soHcitation ofthat empfoyee to steal offi~ialrecords that do not
belong to hitn or het. Such conduct likely constitutes a federal crime,. both on.the part of.the,em~
ployee who steals ther.ecords,anrl1 quite,possibly, onthepatt oftbefederal agents-Who induce
the commission ofthat urtderlyingcrune. See~ e:g., 18 tr.s.c. §:§ 2, 641~ see also l& U.S.C.
§ 103'0. In addition, while I express no View on any Fourth An1endment questions presented in
this particIJlar case, it 1s self~evfdent that conduct like that described alJ<JVe may give'rise to
Fourth Amendment concerns~ See, e.g., Skinner v. Ry. Labor Execs, ' Ast 'n, 489 U.,$. 602, 614-
15 (1989).; Coolidge v; N-ew Hampshire, 403 U.S. 443, 487 (1971),

          In addition to the appatent theft of official teoords discussed above, it appeats' that your.
 office-also arranged for the same congressional employee to. surreptitiously record conversati:qns
 with then-Rep, Schock and othercongressfonal'personneL While suoh,recording m.ay be,a legiti-
 mate law-enforcement techmqJJe in some qirc.wnstauc~; spe.cial consthutipnal concerns arise in
 the, legislative arena, where the separation of powers precludes non-consensual review oflegisla~
t1ve eommunications by Executive Branch officials in the absence of appropriate constitutional
 safeguards, including an opportunityto ensure that material protected by the Speech or Debate
 Clause may be re.dacted before sutlh review occurs. See United States v. Rayburn House Office
Bldg,, 497 F.3d 654, .662-63 (D.C. Cir; 2007). As the D.C, Ch-c1,1it has recognized, there is. ''no
 reason Why th:e Co11gressman;s privilege under the Speech or Debate Chmse cannot be ass:eiied
at the outset of a search in .a manner that also protects the interests of the Executive 'in law en'"'
forcement.'' Id. at 662. Unfortunately, however; it appears that the proceduresfollowed by your
office in this regard did .not ensure compliance with those constitutional safeguards. See id. 2

        Needless to say~ the House has a' strong interest in assisting ,and advancing the proper and
legitimate:activities oflaw enforcement. fo this particular case, as you know, the House has
gone t-0 extraordinaa.·y lengths to assist your office in.its investigative efforts, atsubsta;ntial cost

2
  I express no view on the question whether .material privileged und,er the Speech or Debate
Clause was in fact disclosed in these. re.cordings; My concern is directed solely to the need for
law"'enforcement agents to follow proper' procedures tha:t respect the protections of the Clause
when conducting. investigations with the pote11tial for disclosure ofpriviLeged legislative conn1m"
nications.                                                              ·
          Case 1:18-cr-00567-VSB Document 72-1 Filed 03/22/19 Page 5 of 5
          3:16-cr-30061-MFK-TSH # 84              Page 4 of 4


Pa'trick:.D. Hansen.
April 26, 2017
Pa,ge 3


   and effort on the part ofmy office, other House per.soru:i.el, and outside contractors. .Among 0th.er
   things, w.-e have managed searches for and production of.more than three miJlion documents, and
   have arranged at least 24 interviews with som:e 15 present ot former House employe·es. Moreo-
   ver, we ate continuing to respond to ongoio;g re.quests :from your office.for still more documents
   and witness interviews (irtchiding with newly identified individuals) as your irivestigf.l;tion contin-
   ues. And more generally, my office routinely coordinates efforts by House Members and offices
   to respond to other lawful requests for infonnatfon from law-enforcement agencies;. and we have
   at;1 ~xcellent record of cooperative interactions.with law enfoi;cement in thjs regard.

           By the same token, however:,. I trustthat your office and the Department of Justice have
   no interest in obtaining information by improper and potentially- crimUjal an:d unconstitutional
   means-; as appears to have occurred in this instance, I would appteciate your confirmation that
   my assumption is correct, and accordingly that steps will he taken to ens\1re that events Hke those
   described above will not occur in the :future: I await you,r earliest reply.

                                                  Sincerely olJl'.s.
                                                              ).             .


                                                 "' ·
                                                   .J_   ·'
                                                                  ~
                                                              ,,,/ .· .-:,
                                                       as G. Hun;gar .       .
                                                                                  .


                                                  General Counsel


   cc.:    Hon. Colin.S. Bruce, U.S. District Judge, Central District. of IUinois {via ECF)
           Hon. Rod.l Rosenstein, Deputy Attorney General.
           Kenneth.A. Blanco,: Acting Assistant Attorney General, Crimin~1 J?ivisfon
